DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Acknowledgment
Receipt of the arguments/remarks filed on 12/01/2020 is acknowledged.
	
Claim Status
Claims 1-20 are pending. 

Response to Argument 
	The salient features of Applicants’ argument is that the prior art (Gu reference) first crosslinking the hydrogel precursor to form a hydrogel and then administering to the plant an ionically cross-linking hydrogel, and that Gu teaches particularly teaches 
In response to the Applicants’ arguments dated 12/01/2020 and upon further search, all of the previous rejections of record have been withdrawn and the following new rejections have been applied to the pending claims:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US20140113821) in view of US 5572827 to Conrad.
Instant claim 1 requires a method of delivering an active ingredient to an agricultural substrate, the method comprising: combining an active ingredient with a hydrogel precursor to produce a carrier hydrogel precursor mixture; delivering the carrier hydrogel precursor mixture to the agricultural substrate; and allowing the carrier hydrogel precursor mixture to crosslink to produce a carrier hydrogel, wherein the carrier hydrogel is adapted to control release of the active ingredient to the agricultural substrate, control uptake of the active ingredient by the agricultural substrate, or both control release and control uptake of the active ingredient.
Gu teaches a method of preparing a hydrogel for delivery of an active agent and providing an aqueous solution that includes the active agent; dispersing or dissolving a gel-forming polymer in the aqueous solution to form a polymer solution and cross-linking the polymer in the polymer solution to form the hydrogel which encapsulates the active 
Regarding instant claim 2, Gu teaches delivering the active agent to a plant (claim 1). Said plant refers to trees, flowers, plants bearing fruit, seeds, crops (paragraph 0076).
Regarding instant claim 3, Gu teaches the active agent may be actively released from the polysaccharide-based hydrogel polymer over time. The release of the active agent over time may reduce the need for repeated applications of the active agent when compared to active agents which are administered without the polysaccharide-based hydrogel polymer. (Spec 0107).
Regarding instant claim 4, Gu teaches the encapsulated active agents in the polysaccharide-based hydrogel polymer are dissolved by the water diffusing into the polysaccharide-based hydrogel polymer, thereby forming aqueous microcapsules inside the matrix of the polysaccharide-based hydrogel polymer (Spec 0109).
    	Regarding instant claim 5, Gu teaches a commercially available fertilizer dissolved in deionized water (example 7, paragraphs 0136-0137).
Regarding instant claim 6, Gu teaches wherein the active agent is a commercially available 20/20/20 fertilizer, which is in solid form (example 7, paragraphs 0136-0137).
Regarding instant claim 7, Gu teaches wherein the active agent additionally comprises a crop protecting agent (Claim 64) and further teaches wherein the crop protection agent is a salt, ion, mineral, fertilizer, nematicide, pesticide, herbicide, 
Regarding instant claim 8, Gu teaches that insoluble pesticides, such as atrazine, may be loaded into the hydrogel (paragraph 0117).
Instant claim 1 recites the delivery of the hydrogel precursor mixture to the agricultural substrate and then crosslinking of the hydrogel precursor mixture to produce a carrier hydrogel, whereas Gu teaches crosslinking hydrogel before applying to the agricultural substrate such as seed, flowers etc.
The teachings of Conrad have been relied to show in situ crosslinking of hydrogels i.e., after applying the hydrogel to seed followed by crosslinking. 
Conrad teaches a method of applying a hydrogel coating to embryonic plants to improve early plant growth by controlling the amount of cross-linking, wherein a dry coating of a water soluble hydrogel in powder form is built up around individual embryonic plants. Conrad teaches that the crosslinking is carefully controlled, thus promoting the emergence of leaf and plant vigor (abstract).
Conrad teaches that the conventional application of an active agent after forming a crosslinked hydrogel results in complete encapsulates the seed and thus reduces the germination, plant emergence and causes reduced vigor in germination (col. 2, l 7-21). In order to control the crosslinking, Conrad teaches that individual seeds are coated with a dry powder of hydrogel, which is capable of cross-linking reaction with polyvalent metal ions. The powder-coated plants are introduced into a water bath which is free of polyvalent metal ions to partially hydrate the coatings, followed by rapid fully hydrated by dispersing the bath with cross-linking polyvalent metal ions (col. 2, l 7-38).  For the 
For the method of coating, the seeds to be coated are provided with a substantially dry coating of water-soluble hydrogel material in a powder form, the seeds are placed in a rotary pan and sprayed with a fine mist of water, which can contain an adhesive agent (col. 3, l 54-63). Seeds coated with the desired coating thickness are selected introduced into a water bath at room temperature to partially hydrate the hydrogel coatings, so as to control hydration. The water bath further includes a crosslinking agent such as 5% to 10% CaNO3 (col. 4, l 1-19), the absorption of which on the seed is controlled by the length of exposure and a longer exposure increases the diffusion of the complexing agent in the coating (col.4, l 24-35 & Example 1).      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified the product of Gu with that suggested by Conrad reference so as to arrive at the instant claimed invention. In other words, one of an ordinary skill in the art would have been motivated to modify Gu to crosslink the hydrogel after applying a mixture comprising a hydrogel powder and an active agent added to the seed surface because Conrad suggests crosslinking after applying a dry coating of a hydrogel powder to the seed enables to control the crosslinking of the hydrogel and also a controlled amount of crosslinking enables controlled thickness of the coating of hydrogel on the seed. Conrad further suggests that the controlled crosslinking also provides storage stability of the seeds is maintained and facilitates handling of seeds effectively. Hence, one of an ordinary skill in the art 
While Conrad does not teach any active agent in the hydrogel powder, for application to the seed, Conrad and Gu constitute analogous art, both references directed to a hydrogel coating of seeds to protects seed,  provide effective long term storage and improve germination of the seed. Hence, a skilled artisan would have looked to the teaching of Conrad for modifying the teaching of Gu, so as to arrive at the instant invention.


Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US20140113821) in view of US 5572827 to Conrad, as applied to claims 1-8 above in view of Dordick et al. (US5474915) and further in view of Think USA Dairy, U.S. Dairy Export Council (Whey and Milk Permeate Overview, 2015).
The disclosure of Gu is discussed above and incorporated herein.
Gu does not teach wherein the hydrogel precursor includes lactose as required by instant claim 9.
Dordick teaches sugar-based hydrogels, such sugars can include lactose (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the product of Gu (modified by Conrad) with the teachings of Dordick. One would have been motivated to do so since both teachings are directed to 
Gu in view of Conrad and Dordick do not teach the source of lactose as required by instant claims 10-11 and 19. Dordick however, recognizes sugar incorporated in the hydrogel compositions as an abundant, relatively inexpensive and recyclable resource (col 2, line 10)
Think USA Dairy, U.S. Dairy Export Council teaches that Permeate is a high-lactose dairy ingredient, a source of lactose and specifically milk permeate is a coproduct of the production of milk protein concentrate, milk protein isolate and ultrafiltered milk manufacturing (page 1). Permeate is more particularly a cost-effective product (page2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Think USA Dairy, U.S. Dairy Export Council with Gu (modified by Conrad) in view of Dordick composition to achieve the claimed invention. It is within the purview of the skilled artisan to incorporate the lactose from milk permeate, which is a cost-effective product and available as a coproduct of milk manufacturing, in the preparation of Gu (modified by Conrad) in view of Dordick hydrogel composition and yield predictable results.



Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US20140113821) in view of US 5572827 to Conrad and further in view of Yang et al. (WO2018030631).
The teachings of Gu and Conrad have been discussed above.
Regarding instant claim 12, Gu teaches a method of preparing a hydrogel for delivery of an active agent and providing an aqueous solution that includes the active agent; dispersing or dissolving a gel-forming polymer in the aqueous solution to form a polymer solution and cross-linking the polymer in the polymer solution to form the hydrogel which encapsulates the active agent (abstract); and delivering the active agent to a plant (claim 1). Regarding limitation releasing the active ingredient from the carrier hydrogel at the agricultural site, Gu teaches a method comprising osmotic pressure driven release of the active agent from the hydrogel (Claim 72).
The teachings of Conrad and the motivation to modify the teachings of Gu, so as to arrive at the instant method, have been discussed above.
Gu and Conrad do not teach the limitation "and exposing the carrier hydrogel precursor mixture to light to produce a carrier hydrogel".
Yang teaches a glycol chitosan derivative hydrogel cross-linked by visible light (abstract) instead of chemical crosslinking or UV crosslinking (paragraph 0012).
As recognize by Yang et al, visible light crosslinking enhances biocompatibility and prevents denaturation of grow factors or drugs contained (paragraph 0022). Additionally chitosan is a type of polysaccharide used in various industries such as in the agricultural field for pesticide delivery (Spec 0006).

Regarding instant claim 33, Gu teaches the active agent may be actively released from the polysaccharide-based hydrogel polymer over time. The release of the active agent over time may reduce the need for repeated applications of the active agent when compared to active agents which are administered without the polysaccharide-based hydrogel polymer. (Spec 0107).
Regarding instant Claim 14, Gu et al teaches the active agent may be actively released from the polysaccharide-based hydrogel polymer over time (Spec 0107).
Regarding instant claim 15, Gu teaches delivering the active agent to a plant (claim 1). Said plant refers to trees, flowers, plants bearing fruit, seeds, crops (paragraph 0076).



Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US20140113821) in view of Yan et al (WO2018030631), as applied to claims 12-15 above and further in view of Dordick et al. (US5474915) and further in view of Think USA Dairy, U.S. Dairy Export Council (Whey and Milk Permeate Overview, 2015).
The disclosure of Gu, Conrad in view of Yang is discussed above and incorporated herein.
Gu in view of Conrad and Yang do not teach wherein the hydrogel precursor includes lactose as required by instant claim 16.
Dordick teaches sugar-based hydrogels, such sugars can include lactose (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the product of Gu (in view of Conrad and Yang) with the teachings of Dordick. One would have been motivated to do so since both teachings are directed to methods of crosslinking hydrogels for drug delivery and simple substitution of one known polysaccharide of Gu (in view of Conrad and Yang) with Dordick’s sugars such as lactose to form a hydrogel composition is within the purview of the skilled artisan and would yield predictable results.
Gu in view of Yang and of Dordick do not teach the source of lactose as required by instant claims 10-11 and 19. Dordick however, recognizes sugar incorporated in the hydrogel compositions as an abundant, relatively inexpensive and recyclable resource (col 2, line 10)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Think USA Dairy, U.S. Dairy Export Council with Gu (in view of Conrad and Yang) and Dordick to achieve the claimed invention. It is within the purview of the skilled artisan to incorporate the lactose from milk permeate, which is a cost-effective product and available as a coproduct of milk manufacturing, in the preparation of Gu (in view of Conrad, Yang and Dordick) hydrogel composition and yield predictable results.


Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.
Applicant argue that Gu discloses first crosslinking a hydrogel precursor to form a hydrogel and then "administering to the plant an ionically cross-linked hydrogel." Gu, para. [0040]. It is argued that Gu discloses testing the effects of crosslinked hydrogels on plant performance, and based on Examples 11-13 GU concludes that the growth of the plants with the CMC hydrogels containing active agent encapsulated in the hydrogel was superior to that of the positive control in each experiment. In contrast, Applicants argue that the one killed in the art reading Gu reference would not have predicted that 
Applicants’ arguments and the experimental results from Example 3 and 4 have been considered. However, the arguments are not found persuasive because firstly, the newly added reference, Conrad patent (US 5572827) teaches post-crosslinking of the hydrogel powder after administering the hydrogel powder to the surface of a seed, for improving seed vigor, performance and also maintaining the storage stability of the seeds. Thus, Conrad provides the motivation to modify the teachings of seed coating method so as to arrive at the instant claims. Accordingly, one of an ordinary skill in the art would have arrived at the claimed method and hence the argued unexpected advantages. Instant claim 1 states “carrier hydrogel is adapted to release active agent”. The combination of Gu and Conrad teaches all the steps of the method and hence meets the instant claim limitation. 
Secondly, with respect to the argued results of Examples 3 and 4, the exemplified compositions employ specific hydrogel and crosslinking materials i.e., lactose and methacrylic anhydride and at different ratios. Further, the examples described employ glyphosate as the active agent, whereas instant claims are not limited to glyphosate in combination with lactose and methacrylic anhydride and at different ratios. However, none of the instant claims recite the exemplified combination of lactose and methacrylic anhydride and at different ratios. Whether the unexpected results are In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
It is argued that Yang discloses crosslinking first before applying to human skin and hence one skilled in the art would not modify Gu with that of Yang. However, the rejection above does not depends on the teachings of Yang only the alternative type of crosslinking agent and not for all of the steps of the claimed method. A skilled artisan would have looked to different types of crosslinking i.e., chemical, UV light etc., so as to choose the optimum or suitable crosslinking method. Hence, the argument is not persuasive.
It is argued that claims 1 and 12 (independent) are patentable over Gu and Yang and hence the rejections of claims 2-11 and 13-20 should be withdrawn. However, the argument is not persuasive because as explained above, the newly added combination of Gu and Conrad (claim 1) and further the combination of Gu, Conrad and Yang (claim 12) teach all the steps of the claimed method. Hence, claims 2-11 and 13-20 have been rejected.

Conclusion
Claims 1-20 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611